DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks, filed 07/18/2022, with respect to the combination of Chin, Roberts, and Schaefer not teaching the claimed invention  have been fully considered and are persuasive.  Now that the amendment to claim 1 clarifies the analysis module (comprising at least one amplifier and at least one envelope detector) is connected to the at least one dipole receiver, Examiner agrees that the prior art combination does not teach this arrangement (p. 9-10), since it is not obvious to rearrange Chin (amplifier on an emitter device) and Schaefer (envelope detector on a receiver device) to arrive at an analysis module comprising both the amplifier and envelope detector, with the analysis module connected to the receiver to treat the captured electrical signal from the emitter, as required by Applicant’s invention. Examiner also agrees with Applicant’s assessment of the prior art (p. 7-9), and that the communication features of the respective prior art do not combine to teach the presently recited feature of “the analysis module connected to the at least one dipole receiver, wherein the analysis module is configured to treat the electrical signal captured by the second implantable medical device to determine a physiological parameter of a patient”, with the terms of course being given their broadest reasonable interpretation but the configuration of the analysis module and its structural arrangement relative to the dipole receiver is not shown by the prior art. Therefore, the rejection of claim 1 in view of the combination of Chin, Roberts, and Schaefer has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Shen et al (US 2012/0035490 A1), necessitated by Amendment.
Applicant’s amendment to claim 10, filed 07/18/2022, overcomes the previous rejection under 35 USC 112(b) or 35 USC 112(pre-AIA ), second paragraph. Said rejection is now withdrawn.
The support provided by Applicant for the claim amendments (as indicated on p. 5 and p. 10) are accepted. Claims 1-14 are active.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 9-13 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as anticipated by Shen et al (US 2012/0035490 A1, hereinafter “Shen”, cited in IDS filed 12/21/2020) or, in the alternative, under 35 U.S.C. 103 as obvious over Shen in view of Geddes et al (US 4,291,699, hereinafter “Geddes”).

Regarding claim 1, Shen shows a first implantable medical device 14 comprising at least one dipole emitter formed by two electrodes connected to a generator, the at least one dipole emitter configured to emit an electrical signal (Fig. 1; para. 0016, 0020, 0026 – IMD 14 includes housing electrode 16 which may be used with another of listed electrodes 22, 24, 26, or 28 to function as a dipole emitter); 
a second implantable medical device 18 distinct from the first implantable medical device 14 and comprising at least one dipole receiver formed by two electrodes, the at least one dipole receiver of the second implantable medical device configured to capture the electrical signal emitted by the at least one dipole emitter of the first implantable medical device (Fig. 1; para. 0016, 0020, 0026 – IMD 18 includes electrodes used for monitoring ECG signals and function as a dipole receiver); and 
an analysis module comprising at least one amplifier and at least one envelope detector, the analysis module connected to the at least one dipole receiver, wherein the analysis module is configured to treat the electrical signal captured by the second implantable medical device to determine a physiological parameter of a patient (para. 0049-0050, wherein the detected peak amplitude shows use of an amplifier, and wherein the peak detection shows use of an envelope detector; Fig. 4A, element 310 also shows envelope detection); wherein: one of the first implantable medical device or the second implantable medical device is a subcutaneous implantable cardioverter defibrillator or a subcutaneous loop recorder; and the other of the first implantable medical device or the second implantable medical device is an implantable endocardial device (para. 0020 – one IMD may be an implantable monitor while the other may be an implantable endocardial device).
In the alternative, Shen’s para. [0049-0050] and Fig. 4A are not expressly and explicitly described as an envelope detector, but Geddes teaches “Changes in impedance are measured by detecting changes in the amplitude of the signal measured between the pair of electrodes 5, 6, i.e., by passing the signal through an envelope detector 23 after amplification” (col. 8, lines 3-7). Since it is known in the art to measure transimpedance (as shown by each of Shen and Geddes) by amplifying and detecting amplified signal measured between a pair of electrodes (each of Shen and Geddes) by using an envelope detector after amplification (expressly taught by Geddes), then it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have expressly used a combination of an amplifier and an envelope detector for analyzing electrical signals received at the receiver dipole, as known in the art.
 
Regarding claim 2, Shen shows, or the combination of Shen and Geddes renders obvious, wherein the analysis module further comprises an analog-digital converter and at least one digital filter configured to treat the electrical signal captured by the second implantable medical device (Shen, para. 0041).  
Regarding claim 3, Shen shows, or the combination of Shen and Geddes renders obvious, wherein the analysis module comprises a low pass digital filter configured to retrieve physiologic information from the electrical signal captured by the second implantable medical device (Shen, para. 0046; Fig. 3).  
Regarding claim 4, Shen shows, or the combination of Shen and Geddes renders obvious, wherein the low pass digital filter has a cutoff frequency between 0.5Hz and 5Hz (Shen, para. 0046 – “0.5Hz to approximately 10 Hz, though other narrower or wider ranges may be used. A lower cut off frequency may be selected to remove or reduce respiration noise from the impedance signal”).

Regarding claim 5, Shen shows, or the combination of Shen and Geddes renders obvious, wherein the analysis module comprises a bandpass digital filter configured to retrieve hemodynamic information of the electrical signal captured by the second implantable medical device (Shen, para. 0046; Fig. 3).  
Regarding claim 6, Shen shows, or the combination of Shen and Geddes renders obvious, wherein the bandpass digital filter has a bandwidth between 0.5 to 30 Hz (Shen, para. 0046 – “0.5 Hz to approximately 10 Hz” anticipates the claimed range).
Regarding claim 9, Shen shows, or the combination of Shen and Geddes renders obvious, wherein the implantable endocardial device is a leadless cardiac pacemaker (Shen, para. 0012-0013 describing a leadless IMD 18; para. 0031-0034; Fig. 2).  
Regarding claim 10, Shen shows, or the combination of Shen and Geddes renders obvious, further comprising a second leadless cardiac pacemaker, the second leadless cardiac pacemaker comprising at least one of a second dipole receiver or a second dipole emitter (Shen, Fig. 2; para. 0031-0034 – “ transmission data is transmitted from the master device 110 to the supporting device 110 via a body bus communication using electrodes 116”).
Regarding claim 11, Shen shows, or the combination of Shen and Geddes renders obvious, wherein an electrical pulse delivered by the at least one dipole emitter of the first implantable medical device or the dipole emitter of the second dipole emitter of the second leadless cardiac pacemaker is adapted based on a signal captured by the at least one dipole receiver of the second implantable medical device or the second dipole emitter of the second leadless cardiac pacemaker (Shen, Fig. 2; para. 0031-0034).  
Regarding claim 12, Shen shows, or the combination of Shen and Geddes renders obvious, wherein the at least one dipole emitter emits an electrical pulse having a variable amplitude (para. 0047). 
Regarding claim 13, Shen shows, or the combination of Shen and Geddes renders obvious, wherein the first implantable medical device further comprises a telemetry module configured to communicate with an external device, and wherein the variable amplitude of the electrical signal emitted by the at least one dipole emitter is adjustable based on a telemetry (Shen, Fig. 2; para. 0005, 0012, 0014, 0019, 0031; p. 7, claims 17, 19).


Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Shen, or in the alternative the combination of Shen and Geddes, in view of either Ren et al (US 2018/0289279 A1, hereinafter “Ren”, previously cited) or Neal Bhatia et al (NPL – “Leadless pacemakers: a contemporary review”, hereinafter “Neal”, cited in IDS filed 12/21/2020).
Regarding claim 7, Shen, or the combination of Shen and Geddes, lacks showing wherein the analysis module comprises a bandpass low noise amplifier configured to amplify the electrical signal captured by the at least one dipole receiver of the second implantable medical device.  Ren teaches that it is known in the art of signal processing and wireless signal communications to include a bandpass low noise amplifier (para. 0089) for the purpose of amplifying the signal information with low noise before data transmission (para. 0037, 0042, 0093). Neal also teaches, in the entirety of the document, that using the claimed bandpass low noise amplifier to amplify a captured electrical signal is known in the art. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the communications features of the cardiac pacing system of the combination to enhance signal transmission by using a bandpass low noise amplifier as taught by either Ren or Neal, so that the signal received by the second implantable device is amplified and with low noise.
Regarding claim 8, see the rejection to claim 7 above, for motivation to modify in view of either Ren or Neal to enhance transmission and receipt of signal information by including a bandpass low noise amplifier in the processing and wireless signal communications circuitry. It would have been further obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included a plurality of low noise amplifiers for the purpose of affecting processing of the electrical signal based on receipt of the signal through additional amplifiers as needed to enhance signal communications, since the cardiac pacing system of the combination comprises data transmission between multiple devices, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. Since the position of an amplifier depends on the position of the communication transmission means for processing of the signal (Ren teaches in Fig. 2 that amplifier 220 is located between signal generator 215 and antenna 225, and reception module 235 comprises an amplifier 245 that amplifies a signal received by antenna 240, para. 0041-0042; see the entirety of Neal that it is known to provide an amplifier to amplify a received electrical signal as claimed), then it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the positions of the plurality of low noise amplifiers be selectable based on a position of the at least one dipole emitter of the first implantable medical device with respect to at least one dipole receivers of the second implantable medical device, in order to effectively amplify a received signal by appropriate positioning of the low noise amplifiers.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Shen, or in the alternative the combination of Shen and Geddes, in view of Funke (US 4,987,897, hereinafter “Funke”, cited in IDS filed 12/21/2020).
Regarding claim 14, Shen shows, or the combination of Shen and Geddes renders obvious, claim 1 above. See the rejection of claim 13 above, wherein Shen shows communicating electrical signals using telemetry techniques, showing that the electrical signal is communicated through a propagation medium. Shen, or Shen and Geddes, lacks showing that the analysis module is further configured to demodulate the electrical signal to determine the physiological parameter of the patient. Funke teaches that it is long known in the art that an electrical signal obtained by measuring physiological parameter(s) of the patient is modulated via transmission through a propagation medium (col. 7, lines 12-34), and wherein an analysis module is further configured to demodulate the electrical signal to determine the physiological parameter of the patient (col. 7, lines 35-54). Since such demodulation and output technique is known in the art, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Shen, or Shen and Geddes, in view of Funke to expressly include Funke’s demodulation technique when using the analysis module to process the transmitted electrical signal.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH K SO whose telephone number is (571)270-7405. The examiner can normally be reached Monday to Friday, 8AM to 5PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH K SO/Examiner, Art Unit 3792                                                                                                                                                                                                        
/MICHAEL W KAHELIN/Primary Examiner, Art Unit 3792